Title: To Benjamin Franklin from Deborah Franklin, [14?–]16 May 1772
From: Franklin, Deborah
To: Franklin, Benjamin



My Dear child
May [14?–] 16, 1772
but be fore I can say aney thing I muste Stop to tell who I am writeing to I tell him to Grand papah so then he is gon so I am to tell you that this morning Capt. Loxley is arived but I have not had a letter as yit I have not a lowed my selef the libertey to make complaintes to you of aney Sorte but this has bin the moste malleycoley winter that I ever knew in my memery. We air obliged to make fiers in the roome to set by and it is 14 of may.
Wee had the pleshuer of seeing your worthey friend mr. Small but his stay was so verey Shorte that it cold [could] not be Cold [called] a visit only a vis. When you see him my Compleymentes to him tell him that B Franklin is better recon Sild to his father and begins to inquier after him and coles him Papey he is a verey busey lad. I have not heard one word from Capt. Loxley so I supose he shiped a way with oute you know of it.
I have bin coled to mr. Sumaines as he is verey neare his end it is a bove seven years [since] he has bin abel to due aney thing to suporte him selef and I think shee is not halef so big as shee yous to be. I may goe helpe her and suporte her under her dificalty.
I donte know aney news worthe writeing to you be plesd to give my beste love and thankes to mrs. Stephenson for all her kines to my Husband and Son while with her to Mrs. Huson. Kis her son for me I hear her Son is a fine Lad my love to Salley Franklin mrs. Strahans famely Mr. and Mrs. Weeste and all that know me I have not heard of mrs. Sumaines Dafter. I did to a write another sorte of a letter but it has lefte me at presant. I am your afeckshonet wife
D Franklin
May 15 1772


I shold a sed sumthing a boute your giveing a power to mr. Beache. I am verey uncapall of dueing aney bisnes as I am not abell to walke a boute and my memarey so so poorley and sum times worse then others. Capt. Folkner has bin hear this day he will tell you he can poot on speek tickels and look like you. I shold say sume thing say sume clearly a boute me in regard to her kines to mr. Beach I will when I am better. As to the Squerels I am glad thay got Safe and well but I am a fraid as thay air not in the ground squerel I have maid inquirey after them but it is to soon but I am told thay air so willd that it is harde to tame them. Let me know wuther thay air a live and is tame and tame and hapey I shold be glad to her [hear] that thay give pleshuer. This is a dul day to me. Salley is writin we have bin expecktin to have Billeys letters down I hope thay will be down in the evening. Benj Franklin ses aske Grand papah Blessme give my Duty to him. I hope I shall be in better sperrites by next opertunety. I am your afeckshonet Wife
D Franklin
May the 16

 
Addressed: To / Benjamin Franklin Esqr.
